Catón, C. J. We think the court erred in instructing the jury that the receipt read in evidence was prima facie evidence of the payment of these notes. The three notes together amounted, besides interest, to four hundred dollars, and expressed on their face to be in trust, and for the use and benefit of Mrs. Bartholomew, who was a married woman. The receipt is in these words: Received of A. 0. Bartholomew, three doll, and twenty-five cents, it being in full of all accounts, notes, whatsoever, up to this date. Newburg, August 23, 1847. N. D. BARTHOLOMEW. Had the amount specified in the receipt, corresponded with the amount due on the notes, there would have been a greater probability that it was for the payment of the notes. But in this case, there is no presumption in law, nor, as we think, of . fact, that this receipt was designed to operate as a discharge of these notes. The legal and rational presumption is, that it was given upon a general settlement of the personal claims which he plaintiff had against the defendant, and had no reference to these notes, which he held in trust for a married woman. The judgment is reversed, and the cause remanded. Judgment reversed.